 ODEBRECHT CONTRACTORS OF FLORIDA 33Odebrecht Contractors of Florida, Inc. and Interna-tional Union of Operating Engineers, Local 487, AFLŒCIO, Petitioner.  Case 12ŒRCŒ8164 August 10, 1998 DECISION AND ORDER DENYING APPEAL BY CHAIRMANGOULD AND MEMBERS FOX,        LIEBMAN, AND HURTGENThe Employer™s request for review1 and stay of mail ballot election is denied. Contrary to the Employer™s con-tention, there is no statutory requirement or other rule that the Regional Director™s decision to conduct the elec-tion by mail ballot be contained in the Decision and Di-rection of Election.  Thus, we find nothing improper in the Regional Director™s notification to the parties by let-ter of this decision.  We, like our dissenting colleague, are troubled, however, by the Regional Director™s failure to articulate her rationale for conducting the election by mail ballot, and we cannot in these circumstances defer to the Regional Director™s decision. Nevertheless, we disagree with our dissenting colleague™s proposition that the Board cannot decide this issue unless it knows the bases for the Regional Director™s decision.  Under the statutory scheme, the National Labor Rela-tions Board unquestionably has the authority to decide whether to conduct an election by mail ballot, and our authority is in no way diminished by virtue of our usual delegation of such issues to the Regional Directors. Thus, although we might choose in some cases where the Re-gional Director has failed to articulate his or her rationale to remand the case to the Regional Director for further appropriate action, under the circumstances of this case,  we find that the record before us is sufficient for us to decide this issue, and we find that an election by mail ballot  is appropriate. In this case, the Regional Director directed an election among all heavy equipment operators and heavy equip-ment mechanics employed by the Employer in Dade County, Florida.  She further directed that voting eligibil-ity would be determined by the formula in Daniel Con-struction Co., 133 NLRB 264 (1961).2  The Board denied review of the Director™s Decision and Direction of Elec-tion on January 5, 1998.  The Employer presently employs unit employees on four jobsites in Dade County, but it is unclear from the record the exact size of the Employer™s current work force.3  The Excelsior list submitted by the Employer, however, contains 40 names of eligible voters,4 and it thus appears that a substantial number of eligible voters are not presently employed by the Employer at its Dade County jobsites. Contrary to the assertion of our dissent-ing colleague, we are ﬁsureﬂ of enough facts to conclude that a significant number of eligible voters are ﬁscat-teredﬂ within the meaning of the Casehandling Manual, and within the meaning of the guidelines we have set forth in San Diego Gas & Electric, 325 NLRB 1143 (1998). Comparing the Employer™s estimate of the num-ber of employees working at its four jobsites (25) with the number of eligible voters on the Employer™s own Excelsior list (40), shows that there are at least 15 eligi-ble voters who do not currently work at any of its job-sites. Thus, assuming the truth of the Employer™s own allegations, a significant number of eligible voters are not working at any of its jobsites and thus, by definition, would have to travel at least some distance to vote if the election were held at one of the jobsites.  In addition, the Employer™s jobsites themselves are located from 8 to 30 miles from each other, which poses additional scheduling difficulties for a manual election.  Under these circum-stances, we find that the eligible voters are sufficiently ﬁscatteredﬂ over significant distances to warrant an elec-tion by mail ballot.  See Casehandling Manual (Pt. Two) Representation, Section 11336 (ﬁParticularly where long distances are involved, or where eligible voters are scat-tered because of their duties, the possibility [of mail bal-lots] should be explored.ﬂ)  See also San Diego Gas & Electric, supra, slip op. at 3. Accordingly, we deny the Employer™s request for review. ________ ________ 1 Although the document filed by the Employer is entitled a request for review, we have treated it as a request for special permission to appeal the Regional Director™s decision to conduct a mail ballot elec-tion since that decision was not contained in the Decision and Direction of Election. 2 The Daniel formula provides that in the construction industry, in addition to those eligible to vote under standard criteria, unit employees are eligible if they have been employed by the employer for at least 30 days within 12 months preceding the eligibility date for the election or if they have had some employment in those 12 months and have been employed for at least 45 days within the 24-month period preceding the eligibility date.  CHAIRMAN GOULD, concurring. I join my colleagues in denying the Employer™s re-quest for review and stay of mail ballot election, and agree that there is nothing improper in either the Re-gional Director™s decision to direct a mail ballot election in the circumstance of this case or in the Regional Direc-tor™s notification to the parties by letter of this decision.  As I have previously stated,1 I would find the use of mail ballots appropriate in all situations where the prevailing conditions are such that they are necessary to conserve Agency resources and/or enfranchise employees.  In con-trast to my colleagues in the majority, however, I am not troubled by the Regional Director™s failure to articulate the basis for her decision.  It is undisputed that it is within the Regional Director™s discretion to determine the election procedure, whether manual or mail ballot.  In my view, once the election procedure has been set, the 3  In its request for review, the Employer contended that it employed approximately 25 unit employees on the four jobsites, and in its repre-sentation petition the Petitioner stated that there were approximately 17 unit employees. The Regional Director made no finding in this regard. 4  The Excelsior list dated December 24, 1997, contained 39 names, and the Employer added an additional name in a subsequent letter to the Regional Office. 1 San Diego Gas & Electric, 325 NLRB 1143 (1998). 326 NLRB No. 8  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34party seeking to alter that procedure has the burden of 
demonstrating that the Regional Director abused his or 
her discretion.  In the instant case, the Employer has 
failed to meet this burden.  To the contrary, I agree with 
the majority that the record here establishes that a mail 
ballot election is appropriate.  
 MEMBER 
HURTGEN, dissenting. I would grant the Employer™s request for review. 
The Regional Director (RD) has failed to set forth her 
rationale for holding a mail ballot election. 
Under the prudent and traditional practices of this 
Agency, a manual ballot election is strongly preferred, 

and a mail ballot election is the limited exception.  Ac-
cordingly, at a minimum, th
e Regional Director should 
set forth the facts and rationale for conducting a mail 
ballot election.  In this way, the parties can intelligently 
argue, before the Board, that the Regional Director was 
correct/incorrect.  Further, th
e Board cannot intelligently 
decide this issue unless it knows the bases for the Re-

gional Director™s decision.  
Accordingly, absent an ar-
ticulated rationale for the Regional Director™s decision, I 
would not uphold it. 
My colleagues concede that the Board cannot review a 
Regional Director™s mail ballot decision, under an ﬁabuse 

of discretionﬂ standard, unless the Regional Director sets 
forth the reasons for her decision.  However, my col-
leagues then proceed to substitute their own discretion 
for that of the Regional Dir
ector.  In my view, this is 
incorrect.  In a system that
 depends upon the discretion 
of the person on the scene, the appropriate procedure 
would be to remand and permit that person to exercise 
her discretion and give reasons for her decision.  It is 
incorrect to have the discretion exercised by people in 
Washington, far from the scene.
1  ________ 
 ___________ 
1 The concurring opinion defers to 
the discretion of the Regional Di-
rector.  I disagree.  Under a system
 of reposing discretion in Regional 
Directors, the Board is nonetheless charged with reviewing the exercise 
of discretion, in order to assure that there has been no abuse.  I do not 
believe that the Board can fulfill its re
viewing role in this regard if it does not know the basis for the Regional Director™s decision.  
The above problem is particularly acute in the instant 
case, for the decisionmakers in Washington are not sure 
of the relevant facts.  They
 do not know the size of the work force. They say that it
 ﬁappearsﬂ that a ﬁsubstantial 
numberﬂ of eligible voters are not now employed by the 

Employer at Dade County sites.  Further, even assuming 
arguendo the accuracy 
of the figures that they use (25 of 
40 eligible employees work on Employer sites in Dade 
County), it is not known whether the other 15 work for 
the Employer outside of Dade County or for other em-
ployers.  Nor do we know the location of the sites at 
which the 15 work.  On the other hand, we 
do know that 
the 25 employees work at 4 Dade County sites, and thus 
could easily be reached by a single traveling Board 
agent.  And, of the 40 eligible employees, all but 6 live in 
Dade County, and 5 of the 6 live in nearby Broward 
County.   In short, the sparse evidence that we have suggests that 
a manual election could be held.  More importantly, the 

case cries out for a remand to 
ascertain the current facts, 
and to permit the RD to exercise discretion and to give 
reason therefor.
2 2 On a procedural point, my colleagues declare that the decision to 
hold a mail ballot election need not 
be contained in the Decision and 
Direction of Election (DDE).  They cite no authority for that proposi-
tion.  Further, they do not addre
ss at all the separate question of 
whether, and to what extent, the ﬁmail 
ballotﬂ issue is to be litigated.  In 
my view, the ﬁmail ballotﬂ issue is 
sufficiently important to warrant 
consideration of it at the hearing 
and in the DDE.  In that way, the 
Board can intelligently review the re
solution of the issue if any party 
challenges it.  